Citation Nr: 1412815	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO. 13-13 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for lumbar spine degenerative disc disease (back disability).

2. Entitlement to service connection for a left ankle condition.


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1977 to October 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran has a left ankle disability that was caused by or related to service.


CONCLUSION OF LAW

The criteria for service connection of a left ankle condition have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in March 2011 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  In the present case, the Board is remanding the claim for service connection for a back disability, therefore, no further discussion regarding VCAA notice or assistance duties is required with regard to that issue.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs) including those from Ft. Gordon, Ft. Stewart, and Ft. Bliss, service personnel records, VA medical records, and the statements of the Veteran.  The Veteran has not asserted receiving any private treatment for his left ankle condition.  The Veteran was also offered a hearing before the Board but declined.

Additionally, a VA examination was conducted in June 2011 in connection with the Veteran's claim.  As will be discussed below, the Board finds the examiner's opinion with regard to the Veteran's back disability claim to be inadequate.  However, review of the June 2011 VA examination report reflects that it is adequate for the purpose of adjudicating the Veteran's left ankle claim.  Specifically, the examination report reflects a diagnosis and opinion which is congruent with the other evidence of record and was rendered following a physical examination of the Veteran and a review of the record.  The offered opinion is accompanied by a complete and adequate rationale.  Moreover, the Veteran has not objected to the adequacy of the examination.  The Board therefore finds this examination to be adequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

II. Service Connection - General

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

To establish service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

III. Service Connection - Left ankle condition

The Veteran has asserted that he injured his ankle in service and continues to experience pain to this day.  Specifically, in his April 2012 notice of disagreement, the Veteran stated that he was injured in a motorcycle accident that resulted in a severe left lower leg fracture that later required surgery.  The Veteran has also reported that he underwent surgery during service and again in 1996.  (See October 2011 VA treatment report.)

Service treatment records (STR) from late May 1980 reflect that the Veteran was involved in a motorcycle accident and was treated for a grade II left ankle sprain and a left foot laceration to the plantar surface with contusion and swelling of the foot.  X-rays were negative and no fractures were noted.  A June 23, 1980 STR also reveals that the swelling had completely subsided and the Veteran was able to walk normally with full weight bearing.  There are no further complaints or treatment for left ankle pain in service.  An August 1985 report of medical examination indicates that the Veteran's feet and lower extremities were normal on examination at the time of separation.  On an accompanying report of medical history the Veteran endorsed a history of broken bones but did not report swollen or painful joints.  He also reported a fractured clavicle that occurred prior to service.

VA treatment records reflect that the Veteran has been treated for left ankle pain since March 2011.  A March 2011 X-ray report reflects that the Veteran had plates and screws through what is likely a well-healed distal fibula fracture and the ankle joint was otherwise adequately maintained.  A December 2011 X-ray report indicated that the fracture line was faintly visible and that there were no degenerative changes in the ankle joint.

In June 2011 the Veteran was afforded a VA examination.  At the examination, the Veteran reported injuring his ankle in a motorcycle accident in the early 1980's.  He also reported undergoing one to two operations on the ankle after he separated from service.  After examination and review of the claims file, the examiner opined that it is less likely as not that the Veteran's current left ankle condition, to include scars, was related to, caused, or aggravated by military service.  As the basis for her opinion, the examiner noted that there were no STRs supporting a serious left ankle condition and that the records support a left ankle sprain that resolved.  She also noted that the Veteran did not report any ankle problems at separation.

In this case the evidence weighs against a finding that the Veteran's current ankle condition was caused by or the result of service.  As described, the Veteran reported an in-service ankle injury.  This injury is clearly demonstrated in the May and June 1980 STRs.  However, the STRs do not support the Veteran's contention that he fractured his lower leg in service or that he underwent surgery in service.  There is no mention of surgery in any of the STRs at the time of separation and X-rays taken at the time of his in-service motorcycle accident were negative.  Furthermore, the 2011 VA examiner opined that it was less likely than not that the Veteran's ankle condition is related to service.  The examiner pointed out that the Veteran experienced an in-service ankle sprain that resolved prior to separation.  The examiner's opinion is supported not only by the STRs but also by the March 2011 and December 2011 X-ray reports that reflect the Veteran had hardware surgically implanted in his left lower extremity.  As there is no medical evidence documenting any such surgery or a need for surgery during service, the Veteran's left fibula fracture must have occurred sometime after service.  Indeed, the Veteran himself has reported that he underwent surgery following separation.

The Board acknowledges that the Veteran is competent to testify to events that he actually experienced or witnessed, such as incurring a left ankle injury in service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  However, while the Veteran's statements have been deemed competent evidence, the Board must also determine whether such evidence is credible.  Id.  In this respect, the Veteran's statements regarding an in-service left leg fracture and surgery are not supported by the STRs.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that credibility may be impeached by a showing of inconsistent statements or consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Furthermore, the Veteran has not consistently reported that he underwent surgery during service.  As discussed, the Veteran reported undergoing surgery one to two times after service in his notice of disagreement.  However, the October 2011 VA treatment report reflects that he reported in-service surgery.  As the Veteran's inconsistent statements are not supported by the record, the Board finds his assertions with regard to his left fibula fracture and surgery to be incredible and affords them little probative value.

In sum, the Board finds that service connection for the left ankle condition is not warranted.  The evidence as described does not reflect that the Veteran experienced an in-service left leg fracture.  The evidence also reflects that the Veteran's in-service left ankle sprain resolved without the need for surgical intervention or any sequelae.  Moreover, the Veteran's statements concerning his fibula fracture are not credible and carry little probative value compared to the 2011 VA examiner's opinion that his current ankle condition is not related to service.  As such, the claim must be denied.


ORDER

Entitlement to service connection for a left ankle condition is denied.


REMAND

After review of the claims file the Board finds that further development is necessary prior to adjudication of the Veteran's claim for service connection of his back disability.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran was afforded a June 2011 medical examination to obtain an opinion as to whether his back disability was the result of or aggravated by service.  After examination of the Veteran and review of the claims file the examiner opined that:

"STRs show the [Veteran] had back pain during military service.  However, they also show he had normal LS spine x-rays as well.  This evidence would indicate that his current back condition (DDD of the LS spine) is different than the etiology of his back pain during service."

The Board finds that the examiner's opinion is inadequate in regard to the Veteran's claim for entitlement to service connection for a back disability.  Specifically, the examiner failed to address the Veteran's contentions that he experienced back pain since service along with his report of receiving chiropractic care in 1990.  The examiner also did not discuss the August 1985 report of medical history that specifically noted recurrent lower back pain or the Veteran's post-separation 1985 claim for compensation for low back pain (the claim was deferred).  While the 1984 in-service normal X-ray results may constitute evidence that his current back disability is not related to service (e.g. the absence of DDD at that time might mean that his current DDD was caused by something else), the examiner's naked conclusions without additional supporting rationale are insufficient for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that an adequate medical examination "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether direct service connection is warranted."); see also Nieves-Rodriguez, 22 Vet. App. at 304.  As such, the Board finds that remand is necessary to obtain an addendum opinion that contains adequate supporting rationale.

Accordingly, the issue of service connection for a back disability is REMANDED for the following action:

1. The RO/AMC should request an addendum opinion to the June 2011 VA examination report.  The claims file and a copy of this remand must be provided to the physician.  The physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current back disability (including degenerative disc disease) was caused by active service.  In providing the opinion, the examiner should discuss the in-service treatment of the Veteran's back, the notation of recurring back pain at separation, and the Veteran's statements concerning treatment and persistent pain following service.

2. After completing the requested action, the RO should re-adjudicate the claim.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).







____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


